Smith, J.
(concurring specially): I agree with what is said in the opinion of the majority. However, I would go one step further. After this appellant had been in possession of this, land and held it as trustee and as an individual for twenty-five years, he asks us to hold that now, though he is one and the same person as the trustee, he should deprive the mortgagee of his rights because of the provisions of his .father’s will, all of which provisions have been violated with the approval of all the members of the family who were beneficiaries under it. In effect, he asks us to let him profit personally because he dealt with the mortgagee as an individual rather than as a trustee. It is such double talk as this that causes courts to be criticized. I do not think any equity court should grant such relief.